Citation Nr: 0928663	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-31 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss 
disability currently rated as zero percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1950 until 
October 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in San Diego, 
California.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In April 2005, audiometric testing revealed an average 
52-decibel loss, with a speech recognition score of 96 
percent in the right ear; and an average 59-decibel loss, 
with a speech recognition score of 80 percent in the left 
ear.

2.  In June 2007, audiometric testing revealed an average 50-
decibel loss, with a speech recognition score of 92 percent 
in the right ear; and an average 58.75- decibel loss, with a 
speech recognition score of 92 percent in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing 
loss disability have not been met. 38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in January and May 2006 that fully 
addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, the 
January 2006 informed the Veteran of the need to present 
evidence of a worsening of the Veteran's disability, pursuant 
to Vazquez-Flores, and the May 2006 letter informed the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  
To that end, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records  and service 
personnel records have been obtained. Private treatment 
records have also been obtained and associated with the c-
file. Furthermore, the Veteran was afforded a VA examination 
in April 2005 in which the examiner conducted an objective 
examination of Veteran and reached conclusions based on his 
examination that are consistent with the record.  The 
examination is found to be adequate.

Finally, the Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

After consideration, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case. No further assistance to the appellant with the 
development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also reviewed the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Hearing Loss Disability Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

Separate evaluations may be assigned for separate periods of 
time based on the facts found. In other words, the 
evaluations may be "staged." Hart v. Mansfield, No. 05- 2424 
(U.S. Vet. App. Nov. 19, 2007) (staged ratings are 
appropriate when the factual findings show distinct period 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require 
re-evaluation in accordance with changes in a veteran's 
condition. It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history. 38 C.F.R. § 4.1.  
Here, the disability has not significantly changed and a 
uniform evaluation is warranted.

In general, to evaluate the degree of disability from 
defective hearing, the Rating Schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.87, Tables VI, VIa, VII. Organic impairment of 
hearing acuity is measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second. See 38 C.F.R. § 4.85(a), (d).

The applicable rating criteria for hearing impairment and 
diseases of the ear were revised effective June 10, 1999. See 
64 Fed. Reg. 25209 (May 11, 1999) (codified at 38 C.F.R. § 
4.85). It is noteworthy that Table VII was amended in that 
hearing loss is now rated under a single code, DC 6100, 
regardless of the percentage of disability.

In addition, the regulations were amended to ensure that 
current medical terminology and unambiguous criteria were 
used, and to reflect current medical advances. See 64 Fed. 
Reg. 25202 (May 11, 1999). The tables used to assign the 
Roman numerals and, then, to assign the appropriate 
disability rating were not changed. Id. Further, the amended 
regulations included additional provisions that pertained to 
"exceptional patterns of hearing impairment" under 38 C.F.R. 
§ 4.86. Specifically, hearing loss of 55 decibels or more in 
each of the four specified frequencies (i.e. 1000, 2000, 
3000, and 4000 Hertz), and to hearing loss with a pure tone 
threshold of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a), (b). The 
appellant filed his claim in July 2006 and only the amended 
regulations are applicable to his claim.

On a VA audiological evaluation in April 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



100
0
200
0
3000
400
0
Average Puretone 
Threshold
RIGHT
15
45
70
80
52
LEFT
10
60
80
85
59

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 80 in the left ear.  On the 
private audiological evaluation in March 2007, pure tone 
thresholds, in decibels, were as follows:



HERTZ


2000
3000
4000
RIGHT
45
60
70
LEFT
60
70
75

In considering the above data, the Board notes that, although 
probative insofar as the indicated thresholds are consistent 
with other audiological testing of record, the private 
examination is of limited value as it does not include enough 
information to render a decision using the Diagnostic Code.  
Specifically, the above data does not include threshold 
findings at 1000 hertz, nor does it include Maryland CNC 
speech recognition data.  None-the-less the Board has 
considered the evidence in making its final determination 
below.

On a VA audiological evaluation in June 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



100
0
200
0
3000
400
0
Average Puretone 
Threshold
RIGHT
10
45
70
75
50
LEFT
10
60
75
80
58.75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 in the left ear.  The 
audiologist noted that the Veteran had normal to severe 
hearing loss in the right ear and normal to profound hearing 
loss in the left ear.

Considering only the audiological data most favorable to the 
Veteran, the Board finds that the criteria for a compensable 
rating for the Veteran's service-connected bilateral hearing 
loss disability are not met. Accordingly, his claim for an 
increased rating fails.

In April 2005 the average puretone thresholds, as calculated 
under 38 C.F.R. §4.85(b), were 52 for the right ear and 59 
for the left ear.  Speech recognition testing revealed 92 
percent in the right ear in June 2007 and 80 percent in the 
left ear in June 2007.  Under 38 C.F.R. § 4.86, Table VI in 
Diagnostic Code 6100, pure tone thresholds and speech 
recognition scores correspond to category I in the right ear 
and IV in the left ear.  The intersection point for these 
categories under Table VII does not show hearing loss exceeds 
the levels contemplated by the currently assigned zero 
percent schedular rating. 38 C.F.R. § 4.86, Numeric Table 
VII.

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered. Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992). In this case, the numeric 
designations does not produce a disability evaluation which 
reaches a compensable level. 38 C.F.R. Part 4 Diagnostic Code 
6100. Accordingly, the noncompensable disability evaluation 
presently assigned accurately reflects the degree of the 
Veteran's service-connected hearing impairment. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, Diagnostic Code 
6100.

The Board has also considered the provisions of 38 C.F.R. § 
4.86, which provide that an individual who manifests puretone 
thresholds of 55 decibels or more in each of the specified 
frequencies (1000, 2000, 3000 and 4000 hertz) will be given a 
numeric designation from either Table VI or VIa, whichever 
results in the higher number. Id. Each ear will be evaluated 
separately. However, Section 4.86(a) is not applicable in 
this case because, as noted above, results of Audiological 
testing do not show puretone thresholds at all four of the 
specific frequencies of 55 decibels or more.

The provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. That numeral will then be 
elevated to the next higher Roman numeral. Each ear will be 
evaluated separately. The audiometric results reported above 
show that the Veteran does not have the exceptional pattern 
of hearing loss envisioned in 38 C.F.R. § 4.86(b).

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation. 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Veteran has not reported, nor does the evidence suggest, 
marked interference with employment as a result of his 
service-connected hearing loss and hence the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (2). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Based on the foregoing, the claim for an evaluation to a 
compensable degree for a bilateral hearing loss must be 
denied. In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine. 
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).


ORDER

A higher evaluation for bilateral hearing loss disability, 
currently rated as zero percent disabling, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


